         Case 4:19-cv-07800-YGR Document 46 Filed 10/05/20 Page 1 of 1


 1   Patricia Rodriguez (SBN 270639)
     Rodriguez Law Group, Inc.
 2   7220 North Rosemead Blvd.
 3   Suite 133
     San Gabriel, CA 91775
 4   Telephone:     626-888-5206
     Fax:           626-282-0522
 5   Email:         prod@attorneyprod.com
 6
     Attorneys for Plaintiff
 7   STEPHANIE CHU

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                  THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     STEPHANIE CHU,                                                  )       Case No. 19-cv-07800-YGR
12                                                                   )       ORDER ENTERING
                     Plaintiff,                                      )       NOTICE OF VOLUNTARY DISMISSAL
13                                                                   )       PURSUANT TO FED. R. CIV. P.
             v.                                                      )       41(a)(1)(A)(i)
14                                                                   )
     JPMORGAN CHASE BANK, N.A.,                                      )
15                                                                   )
                     Defendant.                                      )
16                                                                   )
                                                                     )
17                                                                   )
                                                                     )
18          TO THE CLERK OF COURT:

19          PLEASE TAKE NOTICE that PLAINTIFF STEPHANIE CHU voluntarily dismisses the

20 above-entitled action in its entirety as to all Defendants and all causes of action. This dismissal is

21 WITH PREJUDICE. Plaintiff files this notice of voluntary dismissal before any opposing party

22 has served either an answer or a motion for summary judgment.
                                                    ISTRIC                                    By: /s/Patricia Rodriguez
23 DATED: October 2, 2020                      TES D      TC                                          Patricia Rodriguez
                                             TA
                                                                              O
                                        S




                                                                               U
                                       ED




24                                                                                            Attorney for Plaintiff
                                                                                RT




                                                                  D
                                                             RDERE
                                   UNIT




                                                     IS SO O
                                                                                              STEPHANIE CHU
25                                           IT
                                                                                      R NIA




26                                                                         o ge r s
                                                               onzalez R
                                   NO




                                                      onne G
                                             Judge Yv
                                                                                      FO




27
                                    RT




                                                                                 LI




     Dated: October 5, 2020                 ER
                                       H




                                                                              A




28
                                                 N                              C
                                                                   F
                                                     D IS T IC T O
                                                           R
                                                               1
     NOTICE OF DISMISSAL – FED. R. CIV. P. 41
     CASE NO. 19-CV-07800-YGR
